SENTENCIA
Vistos los planteamientos y argumentos de las partes, el Tribunal concluye que el contrato firmado el 14 de mayo de 1989 entre Santurce Cangrejeros, Inc. y Promociones Can-grejeras, Inc. se hizo en fraude de los acreedores recurren-tes —Julio Flecha Tolentino y su esposa Aurea E. Pérez— para evitar el cumplimiento de la sentencia por estipulación contra Santurce Cangrejeros, Inc. que existía desde el 30 de diciembre de 1986. Véanse: Arts. 1243 y *8521249 del Código Civil, 31 L.P.R.A. sees. 3492 y 3498; De Jesús Díaz v. Carrero, 112 D.P.R. 631 (1982).

Se dicta sentencia y se revoca la resolución que anuló el embargo. Este dictamen es sin menoscabo, como alterna-tiva a la rescisión total, de que una vez devuelto el man-dato, dentro de quince (15) días, Promociones Cangrejeras, Inc. consigne la suma embargada más intereses al tipo legal correspondiente. Se impone a Santurce Cangrejeros, Inc. y Promociones Cangrejeras, Inc. la suma de mil dóla-res ($1,000) en honorarios, más las costas del proceso.

Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General.
El Juez Asociado Señor Negrón García emitió una opinión concurrente, a la cual se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso. El Juez Asociado Señor Rebollo López disintió sin opinión escrita. La Juez Asociada Señora Na-veira de Rodón no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General
- O -